Citation Nr: 0206955	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to July 9, 1980, for residuals of gunshot wound, left 
anterior chest.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound, left anterior chest, currently evaluated as 30 
percent disabling.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound, right anterior chest.

5.  Entitlement to a compensable evaluation for nonossifying 
fibroma, left tibial area.

6.  Entitlement to a compensable evaluation for nonossifying 
fibroma, right tibial area.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1972 
and from September 1987 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and April 1998, and May 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  The Board 
confirmed the denial of the issues on appeal in a September 
2000 decision and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision issued in April 2001, the Court vacated and remanded 
the September 2000 Board decision due to the enactment of the 
Veterans Claims Assistance Act of 2000.

The Board acknowledges that it remanded the issues of 
increased evaluations for nonossifying fibromas of the left 
and right tibial areas in its September 2000 decision.  
However, the Board now finds that these issues were prepared 
for appellate review with a Notice of Disagreement filed in 
November 1998, followed by a timely Statement of the Case, 
and submission of a VA Form 9.  Therefore, the Board will 
proceed with appellate review of these issues.

The Board observes that entitlement to a total disability 
evaluation based on individual unemployability was granted by 
the RO during the course of this appeal.  Therefore, that 
issue is no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of a diagnosis of 
depression that is related to the veteran's period of active 
service.

3.  Prior to July 9, 1980, the veteran's residuals of gunshot 
wound, left anterior chest, involving the pectoral muscles, 
were productive of pain, tenderness, and limitation of motion 
of the left shoulder.

4.  The veteran's residuals of gunshot wound, left anterior 
chest, are characterized by pain, tenderness, limitation of 
motion of the left shoulder, fatigue, and severe impairment 
of function.

5.  The veteran's residuals of gunshot wound, right anterior 
chest and right shoulder area, are productive of a tender and 
adherent scar.

6.  The record contains no medical evidence of any current 
residual or symptom attributable to the nonossifying fibroma, 
left tibial area.

7.  The record contains no medical evidence of any current 
residual or symptom attributable to the nonossifying fibroma, 
right tibial area.



CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound, left anterior chest, prior to 
July 9, 1980, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 
4.40-4.56, 4.73, Diagnostic Code 5302 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wound, left anterior chest, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.73, Diagnostic 
Code 5302 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound, right anterior chest, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.73, Diagnostic 
Code 5302 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

5.  The criteria for a compensable evaluation for 
nonossifying fibroma, left tibial area, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Code 5015 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

6.  The criteria for a compensable evaluation for 
nonossifying fibroma, right tibial area, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Code 5015 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The Board concludes that the discussions in the rating 
decisions, statements of the case, supplemental statement of 
the case, and related letters have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The veteran's attorney submitted a 
letter to the RO in February 2001 that discussed the VCAA at 
length.  In July 2001, the RO sent a letter to the veteran 
that explained the provisions of the VCAA. 

In addition, the RO obtained VA treatment records and 
afforded the veteran several VA examinations.  The veteran 
was given the opportunity to appear at a personal hearing and 
to present additional argument and evidence in support of his 
claim.  The veteran submitted a report from a private 
physician.  In July 2001, the veteran's attorney submitted 
correspondence that requested that the veteran's claims be 
decided on the evidence of record, with no further VA 
examination.  Accordingly, the Board concludes that the 
record as it stands is complete and adequate for appellate 
review and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

I. Service connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001). 

The veteran alleges that he has depression due to his period 
of active service.  The veteran's service medical records 
show that he reported a history of worrying on his March 1968 
enlistment examination.  The subsequent evidence of record, 
including the remainder of the service medical records and 
several VA examinations, contain no complaints, findings, or 
diagnoses related to depression until a March 1998 VA 
examination.

During the March 1998 examination, the veteran described 
traumatic events and combat involvement in Vietnam.  He 
reported that he was worried and discouraged about his 
health.  He did not regard himself as depressed.  Upon 
examination, the veteran's mood and affect were unremarkable, 
and intelligence, judgment, memory, and thought content were 
normal.  The examiner did not render a psychiatric diagnosis 
and stated that the veteran was not clinically depressed.

During a VA examination in June 1999, the veteran described 
many symptoms related to post-traumatic stress disorder 
(PTSD), including depression, social withdrawal, sleep 
disturbance, nightmares, intrusive thoughts, and diminished 
interest.  He was diagnosed with chronic PTSD.  The veteran 
submitted letters in October 1999 and July 2000 in which he 
described his PTSD symptomatology, including depression, and 
stated that he used medication for these symptoms.

A psychological assessment and evaluation of the veteran was 
performed in July 2001.  The veteran described stressful 
events during active service, and related current symptoms of 
nightmares, depression, and social isolation.  The veteran 
was assessed with PTSD, and rule out major depression.

VA treatment records from June 1999 to August 2000 show that 
the veteran was followed for chronic PTSD.  A psychiatric 
evaluation performed in June 2000 diagnosed the veteran with 
PTSD, chronic, with depression and anxiety.  The veteran 
again complained of depression, nightmares, and social 
isolation.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against a grant of service 
connection for depression.  The medical evidence of record 
contains no diagnosis of depression in service and no current 
diagnosis of depression.  Rather, depression has been 
identified as a symptom or manifestation of the veteran's 
PTSD.  The Board observes that the veteran has been awarded 
service connection for PTSD and has been assigned a 50 
percent disability evaluation.  Therefore, the veteran has 
received compensation for the functional impairment due to 
his psychiatric symptomatology, and the appeal is denied.

II. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  When a veteran has taken exception 
with an initial rating award, VA must consider all evidence 
of the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2001).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2001).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

A. Residuals of gunshot wound, left and right anterior chest

The record shows that the RO originally granted service 
connection for residuals of a gunshot wound of the chest in a 
June 1977 rating decision and assigned a 30 percent 
evaluation effective from April 1977.  A later rating 
decision increased the assigned evaluation to 40 percent 
effective from July 1980.  A rating decision dated in January 
1998 determined that the June 1977 rating decision had been 
in error.  Therefore, it assigned a 20 percent evaluation for 
residuals of gunshot wound, left anterior chest, effective 
from April 1977, and a 30 percent evaluation effective from 
July 1980, as well as a separate 20 percent evaluation for 
residuals of gunshot wound, right anterior chest, effective 
from April 1977.

The service medical records show that, in February 1969, the 
veteran sustained a fragment wound of the anterior chest from 
an AK-47.  An open wound was present across the anterior 
chest and no intrathoracic injury was noted.  In May 1969, 
physical examination showed a well-healed transverse 17 
centimeter wound across the anterior chest wall.  The scar 
was nontender.  The lungs were clear and the chest x-ray was 
negative except for some pleural reaction of the right 
diaphragm.  The diagnosis was wound, missile, anterior chest 
wall, closed.

During a VA examination in May 1977, the veteran reported 
that he had problems with his chest since being hit with a 
sniper bullet in Vietnam.  He had recent problems with left 
shoulder weakness and pain.  The veteran was determined to be 
right-handed.  A chest x-ray showed slight chronic post 
inflammatory changes in the perihilar areas and lower lung 
fields.  Physical examination found an irregular traumatic 
scar 18 centimeters in length, extending from the right 
nipple, across the anterior chest, to the left nipple area.  
The scar was 1 to 2.5 centimeters in width, deeply indented, 
and involved muscle tissue.  There was muscle injury to the 
right and left pectoral muscles, with a cicatricial area 
involving Group I, right, and Group II, left.  There was 
contracture of the left pectoral muscles and range of motion 
of the left shoulder was limited to 100 degrees of forward 
elevation and abduction.  The veteran was diagnosed with 
residuals of gunshot wound, through and through, anterior 
chest, involving pectoral muscles bilaterally, and Muscle 
Group I, right and Muscle Group II, left, manifested by 
disfiguring, cicatricial, contractured scarring that caused 
limited range of motion of the left shoulder girdle.

At a VA chest examination in August 1980, the veteran claimed 
chest complications due to the gunshot wound.  He complained 
of dyspnea or shortness of breath during inspiration and 
exhalation of deep breaths, as well as constant pain for the 
past three months.  Physical examination of the heart and 
chest were normal, and tenderness to compression of the 
anterior left chest wall was present.  A chest x-ray showed 
calcified granulomas in the hilar regions and an 
electrocardiogram revealed sinus bradycardia with 
intraventricular conduction defect.  The veteran was 
diagnosed with gunshot wound, anterior chest, and pain, left 
pectoral region, etiology undetermined.  The examiner 
commented that no obvious cardiac or pulmonary cause for the 
chest pain existed and that it appeared rather unusual.

During another VA examination in August 1980, the veteran 
complained of left chest pain and difficulty with breathing 
deeply.  Objective findings included a transverse traumatic 
scar 18 centimeters in length, extending from the right 
nipple, across the anterior chest, to the left nipple area.  
The scar was 2.5 centimeters at points and was adherent to 
underlying tissue in a cicatricial way, involving Muscle 
Groups I and II.  There was tenderness to the anterior chest 
wall and severance of the pectoral muscles on the right and 
the left.  The left arm had limited elevation to 120 degrees 
and abduction to 100 degrees.  An x-ray of the left shoulder 
revealed no abnormality.  The veteran was diagnosed with 
residuals, gunshot wound, Muscle Groups I and II, with 
disfiguring scar and some loss of motion of the left 
shoulder, and left chest pain, questionable etiology.

VA outpatient records from August and September 1980 show 
that the veteran presented with pain of the left upper chest 
and was assessed with probable costoneuritis.  Physical 
examination showed a well-healed surgical scar and point 
tenderness between the 5th and 6th ribs.

At a VA examination in October 1997, the examiner noted that 
the bullet had originally entered the right anterior chest, 
crossed through the pectoral muscles bilaterally, and exited 
the left anterior chest.  The veteran reported ongoing pain 
and progressive weakness of the left chest and left shoulder.  
The discomfort worsened when he laid on the left side and the 
pain awakened him.  He had difficulty performing routine 
tasks and lifting objects above his head.  The left shoulder, 
arm, and chest muscles fatigued easily and the chronic pain 
made him tired and irritable.

Upon examination, the scar was described as wide, discolored, 
irregular, tender, somewhat depressed, and disfiguring.  It 
involved the musculature of the bilateral pectoral muscles.  
Left shoulder elevation was limited to 120 degrees, abduction 
to 110 degrees, and adduction to 40 degrees.  There was also 
limitation of use of the left arm.  The examiner's impression 
was gunshot wound to the chest with disfiguring scar, injury 
to the pectoral muscles, and associated limitation of use of 
the left shoulder.  This disability was a source of pain, 
discomfort, weakness, limited range of motion, and some 
associated emotional disability.

During a December 1997 VA examination, the veteran reported 
that his left shoulder motion was limited and that he was 
unable to lift over his head.  He wore a TENS unit and took 
pain medication.  Upon examination, the veteran was in 
obvious distress.  Range of motion of the left shoulder was 
decreased, with abduction to 120 degrees, forward flexion to 
140 degrees, internal rotation to 60 degrees, and external 
rotation to 60 degrees.  There were no motor strength 
weakness on rotation.  The pectoralis muscles fired when 
tested and appeared to have good strength.  The scar was 
minimally tender to palpation and appeared to be well healed.  
An x-ray showed minimal degenerative changes of the left 
shoulder.  The examiner commented that the veteran had lack 
of motion of the left shoulder secondary to injury to the 
pectoralis musculature and possibly the serratus anterior 
muscle.  The veteran had good coordination of the musculature 
of the left upper extremity but he had some adhesive 
capsulitis secondary to lack of range of motion of shoulder 
secondary to pain.

In April 1999, during a VA examination, the veteran reported 
that he had a constant, sharp, stabbing pain that hindered 
his ability to maintain employment and reduced movement of 
the left arm.  He had used nerve blocks, TENS unit, and 
several medications for relief.  The scar was described as 
well healed, and ragged and irregular in appearance.  The 
examination included color photographs of the scar.  Range of 
motion of the left shoulder was measured as 160 degrees 
forward elevation, 140 degrees abduction, and 80 degrees 
rotation, with pain.  Muscle strength was 4/5.  The veteran 
was diagnosed with status post gunshot wound anterior chest 
with ongoing chronic pain and adhesive capsulitis secondary 
to gunshot wound anterior chest on the left.

VA clinical records from March 1999 through September 2000 
refer to ongoing chronic chest pain.  In a March 2001 letter, 
Dean R. Thomson, M.D., wrote that he had recently examined 
the veteran and reviewed the pertinent medical records.  The 
veteran complained of chronic left shoulder and chest pain 
due to the bullet wound incurred in Vietnam.  He claimed that 
no treatment had reduced the chronic pain.  Dr. Thomson 
believed that the path of the bullet was external to the 
thoracic cavity.  It penetrated through the anterior part of 
the chest wall involving the muscles, but did not affect the 
structures inside the chest cavity or the abdomen.  There was 
no medical evidence of internal injury.  It was probable that 
the bullet injured the external musculature and created 
scarring that caused continued discomfort.  However, the 
veteran's main cause of disability appeared to be emotional.  
Dr. Thomson opined that, based on his understanding of the 
regulations, the veteran was receiving the appropriate 
medical benefits for his disabilities.

The veteran's residuals of shell fragment wounds have been 
assigned schedular evaluations pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2001) for injuries to Muscle Group II.  
In the case of a dominant extremity, injuries to Muscle Group 
II warrant a 20 percent evaluation if moderate, a 30 percent 
evaluation if moderately severe, and a 40 percent evaluation 
if severe.  In the case of a nondominant extremity, a 
moderately severe injury warrants a 20 percent evaluation and 
a severe injury is assigned a 30 percent evaluation.  38 
C.F.R. § 4.72, Diagnostic Code 5302 (2001).

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  See 38 C.F.R. 
§ 4.72 (2001).  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fasciola 
planes.  Any bone or nerve involvement inevitably resulting 
from the course of the missile should be considered.  See 38 
C.F.R. § 4.49 (2001).  For residuals of wounds not chiefly 
characterized by amputation, ankylosis, or limitation of 
motion, the most obvious feature of the disability is the 
scar which should be examined to determine if it is painful, 
inflamed or keloid, adherent, or interferes with the normal 
motion of the joint involved.  The effects of bone or muscle 
loss, or muscle hernia, or lesion of a peripheral nerve, 
should also be considered.  See 38 C.F.R. § 4.48 (2001).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

During the pendency of this claim, the VA rephrased the 
rating schedule for evaluating the severity of muscle 
injuries, including those resulting from gunshot wounds.  See 
62 Fed. Reg. 30235 (1997).  Ultimately, however, the revised 
rating schedule did not make substantive changes in the 
diagnostic criteria used to evaluate muscle injuries.  Both 
the prior and current criteria classify muscle injuries as 
slight, moderate, moderately severe or severe.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 38 
C.F.R. § 4.56 (2001).  Further, service department records or 
other evidence of in-service treatment for the wound must be 
shown, with consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  Id.

A severe muscle injury must be a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  A history post-wounding 
of prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements must be shown.  
Objective findings such as loss of deep fascia or muscle 
substance, abnormal hardening and swelling of muscles, severe 
impairment of function, and ragged, depressed, and adherent 
scars also may indicate severe muscle injury.  Id.

Based upon the aforementioned evidence, the Board finds that 
the veteran's residuals of gunshot wound, left anterior 
chest, can be characterized as no more than moderately severe 
prior to July 1980.  The service medical records show that 
the veteran sustained a through and through fragment wound of 
the anterior chest.  During service, the scar was described 
as well healed and nontender.

At the first post-service VA examination, the veteran 
complained of left shoulder weakness and pain.  The veteran 
was determined to be right-handed.  An irregular traumatic 
scar extending across the anterior chest was observed.  The 
scar was described as deeply indented and involving muscle 
tissue.  There was muscle injury to the right and left 
pectoral muscles, with a cicatricial area involving Group I, 
right, and Group II, left.  There was contracture of the left 
pectoral muscles and range of motion of the left shoulder was 
limited.

During a VA chest examination in August 1980, the veteran 
complained of dyspnea, shortness of breath and chest pain.  
The scar was described as adherent to underlying tissue in a 
cicatricial way, involving Muscle Groups I and II.  There was 
tenderness to the anterior chest wall and severance of the 
pectoral muscles on the right and the left.  The left arm had 
limited elevation and abduction.

In summary, the residuals of the veteran's shell fragment 
wound, left anterior chest, essentially included limitation 
of motion, tenderness, and pain prior to July 9, 1980.  
Accordingly, the residuals did not meet the aforementioned 
criteria necessary for a finding of severe muscle disability.  
In particular, the evidence did not show a record of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries or objective findings such as loss of 
deep fascia or muscle substance, abnormal hardening and 
swelling of muscles, or severe impairment of function.  
Therefore, the RO correctly assigned a 20 percent evaluation 
for a moderately severe injury of the nondominant extremity 
prior to July 9, 1980.

Likewise, the Board finds that the RO correctly assigned a 30 
percent evaluation from July 9, 1980 because the evidence 
establishes that the veteran's residuals caused severe 
impairment of function from that time.  The recent VA 
examinations have documented chronic pain of the left chest 
and left shoulder and limitation of motion of the left arm 
and shoulder.  In addition, the veteran's muscles fatigue 
easily and the scar remains tender and adherent.  The Board 
finds it notable that the findings of the veteran's private 
physician, Dr. Thomson, corresponded with those of the RO.

Nevertheless, the Board observes that 30 percent is the 
highest available evaluation for a muscle injury of the 
nondominant extremity pursuant to Diagnostic Code 5302.  The 
Board has considered the application of alternative 
Diagnostic Codes, such as Codes 5200 and 5201 for ankylosis 
and limitation of motion of the arm; however, the veteran's 
disability has not been characterized as ankylosis and the 
highest evaluation for limitation of the minor arm is 30 
percent.  In addition, the highest evaluation for the 
nondominant extremity for injury involving Muscle Group I is 
also 30 percent.  See Diagnostic Code 5301 (2001).  
Accordingly, the Board can find no basis under which to grant 
a higher evaluation and the benefit sought on appeal must be 
denied.

Finally, the Board has considered all evidence of record from 
the date of service connection and concludes that, at no 
time, does the evidence support an evaluation in excess of 20 
percent for the residuals involving the right anterior chest.  
The Board observes that the medical findings and the 
veteran's subjective complaints have largely addressed the 
impairment of the left chest, arm, and shoulder.  Although 
the veteran's scar has been described as irregular, tender, 
and adherent to muscle, no other symptoms related to the 
right anterior chest have been specifically identified.

The veteran's complaints of pain and functional impairment 
have exclusively concerned the left chest area and there has 
been no consistent complaint of the cardinal signs and 
symptoms of muscle disability related to the right anterior 
chest.  Accordingly, the residuals of the anterior right 
chest cannot be characterized as moderately severe, and the 
requirements for the next higher evaluation of the dominant 
extremity under Diagnostic Code 5302 have not been met.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards" and that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2001) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

B. Nonossifying fibromas, left and right tibial areas

The record shows that the RO granted service connection for 
nonossifying fibromas of the left and right tibial areas in a 
June 1977 rating decision and assigned a noncompensable 
evaluation to each fibroma, effective from April 1977.  
Subsequent rating decisions have confirmed and continued 
these evaluations. 

In relation to the current appeal, a VA general medical 
examination was performed in April 1999.  This examination 
contained no complaints or findings related to the fibromas, 
and the veteran's extremities were observed to be normal, 
with no edema and intact peripheral pulses.  Likewise, VA 
treatment records from March 1999 to September 2000 include 
no complaints or finding related to the fibromas.

The veteran's fibromas have been assigned noncompensable 
evaluations by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5015 (2001) for benign new growths of bone.  This Diagnostic 
Code provides that benign new growths will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Diagnostic 
Codes 5260 and 5261 provide ratings from 0 to 50 percent for 
limitation of flexion and extension of the leg, and 
Diagnostic Code 5262 provides for the assignment of ratings 
due to impairment of the tibia and fibula.

Based upon the above evidence, the Board finds that the 
criteria for a compensable rating for either the nonossifying 
fibroma, left tibial area, or the nonossifying fibroma, right 
tibial area, have not been met.  The record is completely 
devoid of any subjective complaints or objective findings 
related to the nonossifying fibromas.  As these disabilities 
appear to be completely asymptomatic, the Board can identify 
no basis under the applicable diagnostic codes to assign 
higher evaluations.  Accordingly, the benefits sought on 
appeal are denied.

ORDER

Service connection for depression is denied.

An evaluation in excess of 20 percent prior to July 9, 1980, 
for residuals of gunshot wound, left anterior chest, is 
denied.

An evaluation in excess of 30 percent for residuals of 
gunshot wound, left anterior chest, is denied.

An evaluation in excess of 20 percent for residuals of 
gunshot wound, right anterior chest, is denied.

A compensable evaluation for nonossifying fibroma, left 
tibial area, is denied.

A compensable evaluation for nonossifying fibroma, right 
tibial area, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

